Citation Nr: 0515211	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  04-02 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
thoracic and cervical spine disability, and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel

INTRODUCTION

The veteran had active service from November 1978 to July 
1979.

This appeal arises from a March 2003 rating decision by the 
St. Petersburg, Florida   Regional Office (RO) of the 
Department of Veterans Affairs which denied the veteran's 
claim for service connection for a thoracic and cervical 
spine disability.  Apparently, the RO had reopened the 
previously denied claim before rendering the decision.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  In March 2005, the 
veteran testified in a Travel Board Hearing before the 
undersigned Veterans Law Judge.  At that time, the veteran's 
representative raised a claim that the RO's September 1981 
decision was based on clear and unmistakable error (CUE.)  
The CUE issue is inextricably intertwined with the issue of 
whether new and material evidence has been submitted to 
reopen the claim.  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following action:

The RO must adjudicate the veteran's 
claim that the RO's September 1981 
decision was clearly and unmistakably 
erroneous, and, therefore, is not 
final.  38 C.F.R. § 3.105(a).  If the 
determination is unfavorable to the 
veteran, he should be provided with a 
notice of the adverse decision and also 
be provided with notice concerning his 
appellate rights.  If, and only if, an 
appeal of the CUE claim is perfected, 
then that issue should be certified to 
the Board for appellate review.  If the 
CUE claim is denied, the case should be 
returned to the Board for consideration 
of whether new and material evidence 
has been submitted to reopen the claim.
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

